PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/128,685
Filing Date: 12 Sep 2018
Appellant(s): PATEL et al.



__________________
Siddhart Patel
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/28/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
09/17/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

    PNG
    media_image2.png
    446
    747
    media_image2.png
    Greyscale

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Arcelona et al. (US 2015/0288006) in view of Kaupert (US 2009/0258262), Lykowski (US 7,589,460 B2) and Oishi et al (3,599,616). 
Regarding claim 1, Arcelona teaches a fuel cell system (P3) comprising: 
a hotbox, or outer housing 300 comprising a support base 500/502; 
a central plenum 150 disposed in the hotbox on the support base;
fuel cell stacks 9/11 disposed in the hotbox 300 on the support base 500 and surrounding the central plenum 150 (P26; Fig. 1B); 

a bridging tube extending through the support base and providing access to the ATO (P24)
a glow plug that extends through the bridging tube (P32) and into the ATO (P49) with a first end, or working end position within the reaction zone (P49) and a second end positioned outside of the hotbox, isolated from the reaction chamber (P49; Fig. 8). 
Arcelona fails to teach that the glow plug can be an insulated cable spark plug however, Kaupert, in a similar field of endeavor related to fuel cell systems, teaches using a glow plug or a spark plug as the ignition aid for a combustion chamber (P30). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use a spark plug known to lead to ignition of a fuel/air mixture, as taught by Kaupert, in the bridging tube in place of the glow plug of Arcelona because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable. MPEP 2143(I)(B)(3)
Modified Arcelona in view of Kaupert is silent with regards to the spark igniter comprising an insulated cable and a power supply configured to provide a direct current (DC) voltage to the at least one spark igniter such that a spark is generated at the first end of the insulated cable; however, Lykowski teaches a flexible insulated cable spark plug (Col. 2 [9-11]) to protect against the diffusion of water vapor and fuels that would decrease the effectiveness of the plug. 

Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.). Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Lyskowski is considered analogous art because even though the reference is not in the same field of endeavor as the claimed invention, the reference is reasonably pertinent to the problem faced by the inventor. See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. MPEP 2141.01(a). Modified Arcelona teaches a combustion reaction using a spark igniter to ignite a mixture of fuel and air while Lykowski teaches a spark igniter used for combustion reactions by producing a spark to ignite a mixture of fuel and air.
Lykowski also teaches that a spark is generated at the first end of the insulated cable spark plug, or sparking end 50, from a power supply, or ignition system, that provides a high voltage to the at least one spark igniter (Col. 2 [11-47]; Fig. 1). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the flexible insulated cable spark igniter of Lykowski in the fuel cell system of modified Arcelona in order to have a well-protected and insulated spark plug, with a power supply to generate a spark at a first end of the insulated cable to ensure that the combustion reaction occurs. A skilled artisan would also know that in order to use the spark igniter of Lykowski the insulated cable first end must be within the reaction zone and the second end of the insulated cable must be outside of the hotbox, sealed away from the reaction chamber, as taught by Arcelona in order to properly work. 
Arcelona teaches the glow plug, and thus the glow plug wiring, can extend through the base of the fuel cell (P24). Arcelona teaches that the end of the glow plug is inserted into a reaction zone, to interact with fuel to promote combustion (P49) wherein the reaction zone comprises an air/fuel flow (P57) and the anode tail gas oxidizer output comprises fuel exhaust oxidized by the oxidant exhaust (P29), and therefore on of ordinary skill in the art would realize that the flexible insulated cable spark igniter extends laterally through the bridging tube and then vertically upward into the ATO such that its positioned within the reaction zone. 
The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950). MPEP § 2144.04


Modified Arcelona in view of Lykowski is silent in teaching that the power supply is configured to provide direct current (DC) voltage; however, Oishi, related to spark igniters for combustion reactions, teaches that DC voltage is commonly used in ignition systems and spark igniters (Col. 1 [11-35] as the current only flows in one direction and produces a large voltage spike. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). MPEP 2143(I)(A)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use a direct current (DC) voltage, as taught by Oishi, in the power supply for the spark igniter of modified Arcelona in view of Lykowski, as it is commonly used in the art and can provide the necessary large voltage spikes to generate a spark. 

(2) Response to Argument
Applicant argues that the glow plug of Arcelona is a rigid metallic element and thus cannot be inserted past the reaction zone, which is located downstream of the ATO reaction zone and cannot be bent to pass through the 90 degree bend of the ceramic tube and due to the structural limitations of the glow plug of Arcelona, the glow plug relies on the back propagation of a flame generated in the reaction zone 1104 upwards into the ATO reaction zone, in order to initiate an air-fuel oxidation reaction in the ATO reaction zone
The flexible construction of the spark igniter, as recited in claim 1 of the present application, enables the spark igniter to be bent to pass through the bridging tube and be inserted directly into the ATO reaction zone, which allows direct ignition of a fuel and gas mixture. 
Examiner respectfully disagrees. Lykowski teaches the flexible insulated cable spark plug, or a spark plug made from a ceramic insulator, preferably alumina (Col. 3 [20-24]). The instant disclosure teaches that a mineral insulated cable has flexibility (P13. 29) where the mineral insulation is a ceramic such as magnesium oxide, alumina, ceramic matrix composite (CMC) material or the like (P31).
Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.). Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
Furthermore, as argued above, the glow plug is inserted in the claimed reaction chamber (wherein Arcelona teaches that the glow plug “may extend through a sidewall of the outer housing, or through the base pan” (P24) and the glow plug can interact with, or have the working end in the reaction chamber (P37. 39. 49)), and thus inserting it further within the chamber (which is unclaimed) would be obvious to a skilled artisan and while applicant argues that the spark igniter position offers the advantage of the direct ignition, this is not claimed. 
While Arcelona does not specifically teach where the reaction zone is within the housing, one of ordinary skill in the art would know that it is between the fuel cells and the plenum and would know when routing the insulated cable spark igniter through the housing this is where it should be routed to in order to achieve the desired results. It is well known that there is only one reaction happening within the fuel cell housing.
Additionally, in independent claim 1, it is recited that “the insulated cable comprises a flexible cable which extends laterally through the bridging tube and upward in the ATO toward 
A cable is defined as a wire, or plurality of wires used to carry electrical signals. A cable is not a single wire extending from a reaction zone to outside of the hotbox. The instant specification in fact expands upon this wherein the igniter includes lead wires electrically coupled to core wires, which supply the voltage and the wires in the reaction zone do not have the insulation (P37. 40-41). This expands on the definition in which, a cable is defined by one wire or electrode in the reaction zone electrically coupled to another wire or electrode. Thus, the electrical connection of the wires, from one end to another, define the cable. The instant specification also teaches the bridging tube provides an insertion and routing for the spark igniter which includes the cables and wires (P17). Arcelona teaches this same configuration, where electrical wires as a part of the plug, are inserted and routed through the bridging tube in the same fashion as the instant specification (P23-24- Arcelona teaches an additional bridging tube for the glow plug).

    PNG
    media_image3.png
    251
    538
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    452
    549
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    320
    552
    media_image5.png
    Greyscale

Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). MPEP 2123 
 Therefore, just as in the instant specification, the bridging tube does not necessarily extend from the ATO to the power supply, nor is that required of a single wire and only the 
The spark igniter of modified Arcelona in view of Lykowski also teaches this electrical connection of the cable, wherein the sparking end must be placed in the reaction zone, which is electrically coupled to another wire which would extend outside of the hotbox to signal the spark (Col. 4 Lykowski in light of Arcelona). 
Applicant argues that the Affidavit shows the glow plug 807 of Arcelona is designed to mate with threads of a reaction zone 1104 disposed inside of the outer wall of a hotbox, which receives a fuel/air mixture 1106 output from an upstream ATO, as shown in FIG. 8B of Arcelona (see [0026] of Arcelona). Therefore, the "reaction chamber" referred to in paragraphs [0023] and [0049] of Arcelona, and the "reaction zone 1104" referred to in paragraph [0057] of Arcelona are not the same as the ATO reaction zone recited in claim 1 of the '685 application.
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the position of the spark plug being routed up the inside of the fuel cell into a different chamber) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Instant claim 1 recites “an anode tail gas oxidizer (ATO) disposed in the hotbox containing a reaction zone configured to receive a fuel/air mixture” and “at least one spark igniter extends…into the ATO”.


    PNG
    media_image6.png
    207
    547
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    132
    553
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    273
    549
    media_image8.png
    Greyscale

Therefore, because the combustion reaction, analogous to an oxidation reaction, is caused by the glow plug, the glow plug defines the reaction zone, as it is needed to be provided where the fuel/air mixture is. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from prima facie case of obviousness.") MPEP 2145
The instant specification notes that the ATO is configured to oxidize (combust) fuel exhaust via one or more conduits (P18), similarly, Arcelona teaches that the glow plug interacts with fuel to promote combustion (P49) and the glow plug can interact with, or have the working end in the reaction chamber (P37. 39. 49). Despite the affidavit and the attorney arguments that the reaction zone/chamber of Arcelona differs from that of the instant claims, it is unclear how. Applicant appears to argue that the spark igniter travels further up the wall of the inside of the fuel cell; however, the claimed limitation recites “at least one spark comprising an insulated cable…such that at least a first end of the insulated cable is positioned within the reaction zone”. This limitation requires that only one end of the insulating cable needs to be in the reaction zone and although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In reVan Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Additionally, the drawings appear to be based off of the interpretation discussed in the arguments, however, as examiner discusses above the arguments are not in line with the teachings of Arcelona. It is unclear what the unlabeled various components of the figures in the affidavit are meant to represent and therefore the examiner is unable to address the arguments addressed to the figures. The examiner does not find factual support for the Affiant’s assertion that the claims require the spark igniter to be positioned as shown in Figure 2 of the Affifavit. 
Thus, in light of the above observations, the affidavit provides no conclusive evidence that the reaction zone of Arcelona is different than the reaction zone of the claim 1. 
Applicant argues that the spark igniter or glow plug is not routed through the bridging tube in Arcelona.


    PNG
    media_image9.png
    275
    561
    media_image9.png
    Greyscale

 Followed by a teachings related to providing sealing and resilience to temperature cycles of a glow plug (P24). Arcelona follows this with a teaching of bridging tubes, which are used to eliminate air leak paths and that the configuration of a bridging tube for electrical terminals can also be used for providing an insertion point and routing for electrical wiring for a glow plug (P24), where Arcelona teaches another bridging tube may be provided for the wiring for the glow plug, and it would be desirable because the bridging tube eliminates an air leak path: 

    PNG
    media_image3.png
    251
    538
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    452
    549
    media_image4.png
    Greyscale

Further followed by the statement that the “conduits for a glow plug and electrical connections to the flow plug may be insulated in the manner described” (P25), which refers to the bridging tube described within the same paragraph, and suggests a separate conduit (bridging tube) for the glow plug assembly:

    PNG
    media_image5.png
    320
    552
    media_image5.png
    Greyscale


    PNG
    media_image10.png
    178
    546
    media_image10.png
    Greyscale


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Amanda Rosenbaum/  Examiner, Art Unit 1729                                                                                                                                                                                                
Conferees:
/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700     

                                                                                                                                                                                                   /ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.